Citation Nr: 9913765	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for the recognition 
of T. as the veteran's spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975.


FINDINGS OF FACT

1. The veteran was married to his current spouse on December 
14, 1992.

2. The veteran notified VA of his second marriage prior to 
August 11, 1993.  


CONCLUSION OF LAW

The effective date for the recognition of T. as the veteran's 
spouse is December 14, 1992, the date of their marriage.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.1, 3.50, 3.401(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The record contains a marriage certificate for the veteran 
and M., indicating that they were married in February 1980.  
In award letters dated in August 1982, March 1983, February 
1985, July 1988, and June 1989, the veteran was informed that 
he must notify VA immediately if there was any change in the 
number or status of his dependents and failure to do so would 
result in the creation of an overpayment in his account.  

On a "Status of Dependents Questionnaire," received in 
October 1991, the veteran indicated that he was not married, 
although he indicated that the date, place and name of his 
previous spouse, M.  The veteran further reported that his 
dependent children were in the custody of M., and not in his 
custody.  The VA sent a request for the Social Security 
numbers of any dependents, for whom the veteran was receiving 
benefits.  A reply to this request was also received in 
October 1991.  The veteran listed M. as mother of his 
daughters, but not as a spouse on this form.  

The record contains an application for educational assistance 
(VA Form 22-5490) from T., who indicated that she was the 
spouse of the veteran.  In a report of contact, dated in 
October 1995, T. indicated that she and the veteran were 
married in December 1992.  A marriage certificate was 
submitted to verify this information.  In addition, the 
record contains a Judgment of Dissolution in the marriage 
between the veteran and his first spouse, which indicated 
that the marital status ended in August 1990.  

By letter dated in January 1995, the RO notified the veteran 
that he had been paid for his ex-spouse after his marriage 
had been dissolved and his compensation rate would be reduced 
accordingly.  The RO further indicated that until the matter 
had been resolved a decision on T.'s application for 
educational assistance was being deferred.  The RO stated 
that the adjustment in benefits would result in an 
overpayment.  By letter in May 1996, the RO removed M. from 
the veteran's benefits as of September 1, 1990, and added T 
as of July 1, 1995.  The RO further found that the adjustment 
would cause an overpayment 

In his notice of disagreement, received in May 1996, the 
veteran stated that he had personally communicated with 
numerous counselors at the RO to seek advice on the effect of 
his divorce and subsequent remarriage.  The veteran further 
stated that he visited the RO in early 1993 and asked for a 
letter of entitlement for his spouse, T. in order to obtain a 
Uniform Services Identification and Privilege Card, DD Form 
1173, (hereinafter "Privilege Card") which was later issued 
in August 1993.  The veteran indicated that in order to 
obtain this card he had to show his divorce decree as well as 
his marriage certificate for his second marriage.  The 
veteran stated that he believed that everything was in order 
with VA and T. was eligible for spousal benefits.  The record 
contains a copy of a Privilege Card for T issued on August 
11, 1993.  

At a hearing before an RO hearing officer in October 1996, 
the veteran testified that he consulted with VA counselors 
prior to finalizing his divorce, and again in November 1990 
for counseling after his divorce and throughout the period 
between his two marriages.  Transcript, p. 1 (Oct. 1996).  He 
stated that he brought T. in to the RO to claim new benefits 
and obtained a letter testifying to the eligibility for 
benefits for T., which was used to obtain a Department of 
Defense privilege card.  Transcript, p. 2 (Oct. 1996).  The 
veteran testified that he did not have a copy of this letter, 
as he had submitted it to the naval station in Long Beach.  
Transcript, p. 7 (Oct. 1996).  He indicated that he did not 
specifically remember providing a copy of his divorce decree 
to VA, but did consult with a VA employee in November 1990 
concerning whether his ex-wife could get to his disability 
payments.  Transcript, pp. 4-5 (Oct. 1996).  

In a supplemental statement of the case, dated in August 
1996, the hearing officer indicated that a Veterans Services 
Counselor informed him that VA would provide a letter stating 
that a veteran was service connected and at what level of 
disability for purposes of obtaining a Privilege Card.  The 
Counselor stated that the veteran would take the letter, with 
proof of marriage and divorce decree to the military to 
obtain the card.  The VA made no decision as to whether the 
wife was legally married to the veteran nor would the 
Counselor question whether that wife was recognized by VA.  

At a hearing before the undersigned in February 1999, the 
veteran testified that he was officially divorced from M. in 
September 1990 and married T. in December 1992.  
Transcript, p. 4 (Feb. 1999).  He stated that he went to the 
VA, one to two weeks after his divorce, to talk with 
counselors because he was concerned that M. would attempt to 
take away his benefits.  Transcript, p. 5 (Feb. 1999).  The 
veteran testified that he listed M. as a dependent because by 
court order the mother of his children was considered a 
dependent.  Transcript, p. 8 (Feb. 1999).  He indicated that 
in January after his second marriage, he went to VA to 
introduce his new wife and brought his marriage certificate 
and divorce papers.  Transcript, p. 15 (Feb. 1999).  


II. Analysis

Additional compensation for dependents will be effective on 
the date of claim, which is the date of the veteran's 
marriage, if the evidence of the event is received within one 
year of the event, or the date notice is received of the 
dependent's existence.  38 C.F.R. § 3.401(b)(1).  When 
information sufficient to identify and locate necessary 
evidence is of record, VA will assist a veteran by requesting 
evidence, which is in the custody of military authorities or 
maintained by another Federal agency.  38 C.F.R. § 3.159(b).  

Requests for Commissary and Exchange Privileges letters will 
receive prompt attention.  Upon receipt of the request, 
eligibility information will be verified and the appropriate 
letter issued.  See, M27-1, Part I, Para. 3.08.  

The record shows that the veteran's spouse, T., was issued a 
Privilege Card in August 1993.  The veteran testified that he 
and T. reported to the VA to obtain a letter issued from the 
VA indicating her eligibility to present to the military to 
obtain this card.  At that time VA should have been aware 
that the spouse now being claimed was not the same as 
originally claimed and further inquiry should have been 
instituted.  Similarly, the Board notes that the veteran 
notified VA in October 1991, albeit ambiguously, that he was 
not married.  Although, the hearing officer indicated that an 
extensive eligibility inquiry was not conducted before 
issuance of Privileges Card eligibility letter, VA procedures 
are clear that eligibility should be verified before issuance 
of the letter.  The date of issuance of this card is within a 
year of the date of marriage between the veteran and T. and, 
therefore, the effective date for additional compensation for 
the veteran's second spouse is the date of marriage, December 
14, 1992.  


ORDER

The effective date for the recognition of T. as the veteran's 
spouse is December 14, 1992.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

